ACCEPTED
                                                                                            05-15-00049-CR
                                                                                 FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                       7/9/2015 11:38:32 AM
                                                                                                 LISA MATZ
                                                                                                     CLERK

                                 NO. 05-15-00049-CR

                                                                      FILED IN
MELVIN LEE VAUGHN                         §     IN THE COURT
                                                           5thOF APPEALS
                                                              COURT OF APPEALS
                                                                   DALLAS, TEXAS
VS.                                       §     FOR THE FIFTH   DISTRICT
                                                            7/9/2015 11:38:32 AM
                                                                     LISA MATZ
THE STATE OF TEXAS                        §     OF TEXAS AT DALLAS
                                                                Clerk



                            ON APPEAL FROM THE
                      283RD JUDICIAL DISTRICT COURT
                        OF DALLAS COUNTY, TEXAS
                          IN CAUSE NO. F13-60500-T

            MOTION TO WITHDRAW AS COUNSEL ON APPEAL

TO THE HONORABLE JUDGES OF SAID COURT:
      COMES NOW the undersigned attorney, and respectfully requests that she
be discharged as the attorney of record for the Appellant. In support of this motion
the Appellant would show the Court the following:
                                         I.
      The Appellate Division of the Dallas County Public Defender’s Office was
appointed by the trial court to represent Appellant in the appeal of the conviction
for aggravated assault with a deadly weapon. The undersigned attorney was the
attorney assigned to the case.
                                         II.
      After a full review of the record in this cause, the undersigned attorney is of
the opinion that there are no arguable points of error or issues upon which an
appeal can be predicated and has filed an Anders brief with this Court.
                                         III.
      The undersigned attorney has informed Appellant that in her professional
opinion, the appeal is without merit. The undersigned attorney has also explained
to Appellant that he has the right to review the record and file a pro se brief if he
so desires and has sent Appellant a copy of the record. Appellant has also been
informed by the undersigned attorney that he may request an extension of time
from this Honorable Court to file a pro se brief if he so desires.
                                         IV.
      Appellant’s last known address is:

      Melvin Lee Vaughn
      TDCJ # 01964957
      Scott Unit
      6999 Retrieve Road
      Angleton, TX 77515

      WHEREFORE, PREMISES CONSIDERED, the undersigned attorney prays
that this Court will grant this Motion to Withdraw as Counsel on Appeal in the
above entitled and numbered cause.

                                        Respectfully submitted

Lynn Richardson                         /s/ Kathleen A. Walsh
Chief Public Defender                   Kathleen A. Walsh
Dallas County                           Assistant Public Defender
                                        State Bar No. 20802200
                                        Frank Crowley Courts Building
                                        133 N. Riverfront Blvd., LB-2
                                        Dallas, TX. 75207-4399
                                        (214) 653-3550 (telephone)
                                        (214) 653-3539 (fax)
                                        kwalsh@dallascounty.org
                           CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing motion was served on the
Appellate Division of the Dallas County Criminal District Attorney’s Office at
DCDAAppeals@dallascounty.org. by electronic delivery on the 9th day of July,
2015.




                                      /s/ Kathleen A. Walsh
                                      Kathleen A. Walsh